                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    RAMON GARCIA, et al.,                              Case No. 16-cv-04440-WHO
                                                       Plaintiffs,
                                   6
                                                                                           ORDER GRANTING STIPULATION RE
                                                  v.                                       ALLOCATION AND FINAL HEARING
                                   7

                                   8    MACY'S WEST STORES, INC., et al.,                  Re: Dkt. No. 117
                                                       Defendants.
                                   9

                                  10          Plaintiffs’ Stipulation to Adjust the Settlement Allocation and Reset Final Approval

                                  11   Hearing Date is GRANTED. The March 11, 2020 hearing is VACATED.

                                  12          The Settlement allocation for costs of administration and notice (including the publication
Northern District of California
 United States District Court




                                  13   and radio notice required by the Preliminary Approval Order) is raised and shall not exceed

                                  14   $80,000.

                                  15          The Court extends the schedule as follows:

                                  16          Complete Additional Searches/Campaign: April 27, 2020

                                  17          Re-mail Class Notices: May 4, 2020

                                  18          Final Approval and Fee Motion Due: June 3, 2020

                                  19          Opt-Out Deadline For Re-mailed Notices and Objections: June 30, 2020

                                  20          Final Approval Hearing: July 8, 2020, 2:00 p.m. in Courtroom 2, 17th Floor.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 10, 2020

                                  24

                                  25
                                                                                                   William H. Orrick
                                  26                                                               United States District Judge
                                  27

                                  28
